Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 1 of 19 PageID #: 2840




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 GREGORY BROOKS,

                                 Plaintiff,
                                                                MEMORANDUM & ORDER
                   - against -                                    17-CV-3626 (PKC) (LB)

 THE DOE FUND, INC., JAMES
 WASHINGTON, and TERRY COOPER,

                                 Defendants.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

         Plaintiff Gregory Brooks brought this action against Defendants The Doe Fund, Inc.

 (“TDF”), James Washington, and Terry Cooper, asserting various federal and state law claims of

 discrimination arising out of his time both receiving services from and working at TDF. On March

 31, 2020, this Court issued a Memorandum & Order granting in part Defendants’ motion for

 summary judgment and dismissing the federal claims with prejudice, while declining to exercise

 supplemental jurisdiction over the state law claims. (Mar. 31, 2020 Memorandum & Order

 (“March M&O”), Dkt. 84.) Before the Court is Plaintiff’s motion, filed pro se on June 2, 2020,

 for reconsideration of the March M&O. 1 (Plaintiff’s Letter Motion (“Pl.’s Letter Motion”), Dkt.

 88.) For the reasons stated below, the Court denies the motion for reconsideration.




         1
          Plaintiff has also filed a letter requesting that the Court excuse any delay in filing his
 motion for reconsideration, and seeking to supplement his EEOC complaint. (Dkts. 90, 93.) The
 Court considers these filings together with the motion for reconsideration.

                                                            1
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 2 of 19 PageID #: 2841




                                           DISCUSSION 2

 I.     Status of Plaintiff’s Representation

        Prior to this motion, Plaintiff was represented by counsel at all times during this action.

 Yet, Plaintiff submits this motion for reconsideration pro se. While “it is ‘well-settled in this

 circuit that a party may not proceed in federal courts represented by counsel and simultaneously

 appear pro se,’” City of New York v. Venkataram, No. 06-CV-6578 (NRB), 2009 WL 3321278, at

 *1 n.1 (S.D.N.Y. Oct. 7, 2009) (citation omitted), aff’d, 396 F. App’x 722 (2d Cir.

 2010),“[p]ermitting such hybrid representation—in which a party is ‘represented by counsel from

 time to time, but may slip into pro se mode for selected presentations’—is within the Court’s

 discretion[,]” Doe by & Through Doe v. E. Lyme Bd. of Educ., No. 11-CV-291 (JBA), 2019 WL

 245461, at *1 (D. Conn. Jan. 17, 2019) (quoting United States v. Rivernider, 828 F.3d 91, 108 (2d

 Cir. 2016)). Plaintiff’s counsel, Kelly L. O’Connell, still appears as Plaintiff’s attorney of record

 in this matter on the ECF docket sheet and, to date, has not submitted a request to withdraw as

 counsel. Yet, in seeking reconsideration pro se, Plaintiff claims that O’Connell no longer

 represents him and that Plaintiff intends to find a new attorney. (Pl.’s Letter Motion, Dkt. 88, at

 29.) Given that Ms. O’Connell has not appeared on Plaintiff’s behalf since the motion was filed,

 despite two court orders directing Ms. O’Connell to file proof of mailing of the Court’s orders to

 Plaintiff, and Plaintiff’s assertion that he is currently unrepresented, the Court accepts and

 considers Plaintiff’s pro se submission.       See Venkataram, 2009 WL 3321278, at *1 n.1




        2
          The Court presumes the parties’ familiarity with the factual allegations and procedural
 history of this case, which are set forth in detail in the March M&O. (March M&O, Dkt. 84.) The
 Court also adopts and incorporates herein the abbreviations and definitions used in the March
 M&O.

                                                  2
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 3 of 19 PageID #: 2842




 (considering plaintiff’s pro se submission, even though plaintiff’s attorney of record had not

 requested to withdraw).

          “It is well established that the submissions of a pro se litigant must be construed liberally

 and interpreted to raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of

 Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citation omitted).

 However, as discussed, Plaintiff was represented at all times prior to this motion, including when

 the complaint was filed and when the motion for summary judgment was briefed. Because those

 submissions were drafted by an attorney, they are “not entitled to the generous reading given to

 pro se complaints.” 3 Marquez v. Starrett City Assocs., 406 F. Supp. 3d 197, 205 (E.D.N.Y. 2017).

 However, the Court will liberally construe the instant pro se motion for reconsideration filed by

 Plaintiff.

 II.     Timeliness of Plaintiff’s Motion

         Based on the arguments Plaintiff’s motion raises, it could be regarded as a Rule 59(e)

 motion, which does not limit the grounds for reconsideration. See Fed. R. Civ. P. 59(e). However,

 a Rule 59(e) motion must be filed no later than twenty-eight days after the entry of judgment. See

 id. Here, the judgment was entered on March 31, 2020 (see Clerk’s Judgment, Dkt. 85) and



         3
           Plaintiff asserts that the Court should construe his prior counseled pleadings liberally,
 arguing that “[i]f [the Court] found it odd that the Plaintiff was complaining about sexual
 harassment but [Plaintiff’s] counsel did not file sexual harassment [claims], [the Court] did have
 an obligation to construe his pleadings liberally.” (Pl.’s Letter Motion, Dkt. 88, at 27.) Plaintiff
 also argues that the Court, upon realizing that Plaintiff had not asserted a Title VII sex
 discrimination claim, should have “petitioned Plaintiff into court to inform Plaintiff of this oddity,
 so Plaintiff could have sworn knowledge and consent.” (Id.) However, Plaintiff was represented
 by retained counsel and the Court therefore was not obligated to accord him the same protections
 afforded to pro se litigants. Cf. Triestman, 470 F.3d at 475 (“[I]mplicit in the right of self-
 representation is an obligation on the part of the court to make reasonable allowances to protect
 pro se litigants from inadvertent forfeiture of important rights because of their lack of legal
 training.” (citation omitted)).

                                                   3
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 4 of 19 PageID #: 2843




 Plaintiff’s letter motion was postmarked May 26, 2020, i.e., beyond the 28-day time limit (Pl.’s

 Letter Motion, Dkt. 88, at 35). Because the Court does not have the authority to extend the time

 to file a Rule 59(e) motion for reconsideration, see Fed. R. Civ. P. 6(b)(2), the Court considers

 Plaintiff’s motion under Rule 60(b), which allows reconsideration “within a reasonable time.” See

 Lora v. O’Heaney, 602 F.3d 106, 111 (2d Cir. 2010) (“An untimely [Rule 59(e)] motion for

 reconsideration is treated as a Rule 60(b) motion.” (citation omitted)); see Fed. R. Civ. P. 60(c). 4

 III.   Plaintiff’s Rule 60(b) Motion

        “Rule 60(b) provides for relief from judgment on any of several grounds specified in five

 numbered subparts, see Fed. R. Civ. P. 60(b)(1)–(5), and under a sixth, catch-all provision allowing

 for relief for ‘any other reason,’ Fed. R. Civ. P. 60(b)(6).” Empresa Cubana Del Tabaco v. Gen.

 Cigar Co. Inc., 385 F. App’x 29, 31 (2d Cir. 2010) (summary order). “Rule 60(b) provides a

 mechanism for extraordinary judicial relief available only if the moving party demonstrates

 exceptional circumstances, and relief under the rule is discretionary.” Motorola Credit Corp. v.

 Uzan, 561 F.3d 123, 126 (2d Cir. 2009) (internal quotation marks, alteration, and citations

 omitted). “Rule 60(b) will be broadly construed to do substantial justice, while respecting that

 final judgments should not be lightly reopened.” Thai-Lao Lignite (Thai.) Co. v. Gov’t of Lao

 People’s Democratic Republic, 864 F.3d 172, 183 (2d Cir. 2017) (internal quotation marks and

 citation omitted). In fact, “[r]elief under Rule 60(b) is ‘generally not favored and is properly




        4
          Plaintiff requests more time for him to prepare a second motion for reconsideration with
 a new attorney. (Pl.’s Letter Motion, Dkt. 88, at 29.) To the extent Plaintiff intends to file a second
 motion for reconsideration, the Court reminds him of the relevant rule: “A motion under Rule
 60(b) must be made within a reasonable time—and for reasons (1), (2), and (3) no more than a
 year after the entry of the judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c).
 As with Rule 59(e) motions, the Court does not have the authority to extend the one-year deadline
 for Rule 60(b) motions. See Fed. R. Civ. P. 6(b)(2).

                                                   4
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 5 of 19 PageID #: 2844




 granted only upon a showing of exceptional circumstances.’” Ins. Co. of N. Am. v. Pub. Serv. Mut.

 Ins. Co., 609 F.3d 122, 131 (2d Cir. 2010) (citation omitted).

        “[I]n applying for relief under Rule 60(b), the movant must present highly convincing

 evidence, show good cause for the failure to act sooner, and show that ‘no undue hardship [would]

 be imposed on other parties.’” Axar Master Fund, Ltd. v. Bedford, 806 F. App’x 35, 40 (2d Cir.

 2020) (summary order) (internal quotation marks and citation omitted). “[A] pro se litigant is not

 excused from the requirement of producing highly convincing evidence to support a Rule 60(b)

 motion.” Spaulding v. N.Y.C. Dep’t of Educ., 407 F. Supp. 3d 143, 149 (E.D.N.Y. 2017) (citation

 omitted).

        Because Plaintiff does not argue reconsideration is warranted because of newly discovered

 evidence, fraud, misrepresentation, or misconduct by an opposing party, 5 the judgment being void,

 or the judgment having been satisfied, released, or discharged, the Court examines Plaintiff’s

 motion under Rule 60(b)(1) and (6).

        A.      Rule 60(b)(1)

        Rule 60(b)(1) provides relief from judgment on the grounds of “mistake, inadvertence,

 surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1).




        5
           Plaintiff argues that his counsel’s failure to assert a Title VII sex discrimination claim
 raises suspicions of collusion between Plaintiff’s counsel and Defendants, and requests that “email
 communications from attorney to client be inspected,” and that all payments, “known and
 unknown to Plaintiff and [the Court,] . . . from Defendant to attorney[]s Derrick Smith and Kelly
 O’Connell and Marwan Porter or any affiliates or parties” be discovered. (Pl.’s Letter Motion,
 Dkt. 88, at 27.) The Court finds that such an accusation of unethical or fraudulent conduct by
 attorneys without support does not warrant relief under Rule 60(b)(3). See Spaulding, 407 F. Supp.
 3d at 150 (“Unsupported allegations without evidence are insufficient to justify relief under Rule
 60(b)(3).” (citations omitted)).

                                                  5
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 6 of 19 PageID #: 2845




                 1.       Mistake of the Attorney

         “Relief from counsel’s error is usually sought pursuant to Rule 60(b)(1) on the theory that

 such error constitutes mistake, inadvertence or excusable neglect.” Webb v. City of New York, No.

 08-CV-5145 (CBA) (JO), 2010 WL 3394537, at *3 (E.D.N.Y. Aug. 23, 2010) (internal quotation

 marks and citations omitted). However, “[a]n attorney’s negligence does not [] provide grounds

 for relief under Rule 60(b)(1).” Hill v. World Class Auto. Corp., No. 06-CV-2496 (SLT) (RLM),

 2008 WL 4809445, at *3 (E.D.N.Y. Nov. 4, 2008) (citations omitted); see also Nemaizer v. Baker,

 793 F.2d 58, 62 (2d Cir. 1986) (“Mere dissatisfaction in hindsight with choices deliberately made

 by counsel is not grounds for finding the mistake, inadvertence, surprise or excusable neglect

 necessary to justify Rule 60(b)(1) relief.” (citations omitted)); Webb, 2010 WL 3394537, at *3

 (“The Second Circuit . . . has consistently declined to relieve a client under [Rule 60(b)(1)] of the

 burdens of a final judgment entered against him due to the mistake or omission of his attorney by

 reason of the [l]atter’s ignorance of the law or other rules of the court, or his inability to efficiently

 manage his caseload.” (citations omitted)). This is because “an attorney’s actions, whether arising

 from neglect, carelessness or inexperience, are attributable to the client, who has a duty to protect

 his own interests by taking such legal steps as are necessary.” Nemaizer, 793 F.2d at 62–63. “[A]

 person who selects counsel cannot thereafter avoid the consequences of the agent’s acts or

 omissions.” Id. at 62.

         Plaintiff argues that the failure to assert a Title VII sex discrimination claim was due to his

 counsel’s mistake and he should not suffer the consequences because he was not aware of it. (Pl.’s

 Letter Motion, Dkt. 88, at 25–26.) Plaintiff states that he “was under the impression that a Title

 VII [sexual harassment claim] was filed with the [Court]” and “had no knowledge that [a] Title

 VII [sexual harassment claim] was not filed through [his] attorneys.” (Id. at 1.) Plaintiff alleges



                                                     6
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 7 of 19 PageID #: 2846




 that he “was not allowed to be present at court dates . . . [or] for any communications between

 Defendant and Plaintiff counsel.” 6 (Id. at 26.) Plaintiff additionally complains of “ineffective

 assistance of counsel” on the basis that Plaintiff “requested many things of [his] attorney that [he]

 never received[,]” that Plaintiff “did not receive responses to many [of his] inquiries, and [that]

 apparently [Plaintiff’s] Attorney was not informing the [C]ourt[] properly through filing[,]

 although they were supplied with all information in a timely manner from Plaintiff.” (Id. at 16,

 26.) For support, Plaintiff provides various correspondence between Plaintiff and his counsel. (Id.

 at 16–24.)

        Plaintiff’s complaints about the inadequacy of his counsel are unavailing.             Despite

 Plaintiff’s claim of ineffective assistance of counsel, “a lawyer’s purported shortcomings present

 no cognizable ground for relief in a civil matter, where the Sixth Amendment right to counsel does

 not apply.” Singh v. Home Depot U.S.A., Inc., 580 F. App’x 24, 25 (2d Cir. 2014) (summary

 order). It is immaterial whether the failure to assert a Title VII sex discrimination claim was a

 deliberate choice of Plaintiff’s counsel or a result of their negligence. Neither are grounds for Rule

 60(b)(1) relief. See Nemaizer, 793 F.2d at 62; Hill, 2008 WL 4809445, at *3. Therefore, Plaintiff’s

 misgivings about his counsel, or dissatisfaction with their representation, are insufficient to

 warrant relief under Rule 60(b)(1). “In circumstances such as these, plaintiff’s recourse is limited

 to pursuing a negligence action against counsel.” Hill, 2008 WL 4809445, at *4 (internal quotation

 marks, alteration, and citation omitted).



        6
          The Court interprets Plaintiff as arguing either or both that had he been present at any of
 the court proceedings, he would have realized that his counsel had failed to assert a Title VII sex
 discrimination claim on his behalf (and could have instructed his attorney to do so), and/or that his
 counsel deliberately kept him from attending the court proceedings in order to conceal this failure
 from Plaintiff. For the reasons previously discussed, the Court rejects the latter suggestion to the
 extent that it is part of Plaintiff’s unsupported collusion argument.

                                                   7
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 8 of 19 PageID #: 2847




                 2.      Mistake of the Court

         “Rule 60(b)(1) is available for a district court to correct legal errors by the court,” United

 Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (internal quotation marks and citations

 omitted), as well as “the district court’s own mistake of fact,” Niederland v. Chase, 425 F. App’x

 10, 11 (2d Cir. 2011) (summary order) (citations omitted). However, “Rule 60(b)(1) motions . . .

 based on district court mistakes are generally deemed untimely if made after the deadline for filing

 a notice of appeal[,]” which is within thirty days after the entry of judgment. Id. at 12 (citation

 omitted); see 28 U.S.C. § 2107(a). “One of the reasons for not permitting Rule 60(b)(1) motions

 to correct court errors after the deadline for appeal is to prevent the rule from becoming a vehicle

 to assert an otherwise time-barred appeal.” Niederland, 425 F. App’x at 12 (citations omitted).

         Plaintiff expends significant effort to explain and provide color for certain facts noted in

 the Court’s March M&O. To the extent that Plaintiff seeks reconsideration on the basis of any

 factual or legal errors by the Court, Plaintiff’s motion is time-barred because it was filed beyond

 the deadline for filing an appeal. In addition, “it is well established that a motion to reconsider

 should not be granted where the moving party seeks solely to relitigate an issue already decided[,]”

 id. (internal quotation marks and citation omitted), which is plainly the case here.

         Plaintiff’s arguments are unavailing on the merits as well. Plaintiff disputes the Court’s

 finding that none of Plaintiff’s alleged retaliatory actions were adverse employment actions for

 purposes of a Title VII retaliation claim. 7 Plaintiff largely repeats his allegations that he was given



         7
           Plaintiff also alleges that he was subject to “threats of physical violence and intimidation.”
 (Pl.’s Letter Motion, Dkt. 88, at 8.) Plaintiff does not say specifically by whom. But, assuming
 that Plaintiff is alleging that the defendants in this action were the perpetrators, the Court disregards
 this allegation, which is being made for the first time, because it does not constitute newly
 discovered evidence under Rule 60(b)(2), as Plaintiff could have made this allegation before. To
 the extent that Plaintiff is arguing that Defendant Cooper’s statement to Plaintiff, “You say, this
 mother fucker[,]” was a threat of physical violence and intimidation and that Defendant TDF
                                                    8
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 9 of 19 PageID #: 2848




 the run-around about his route assignment and, on one occasion, forced to stand on the corner to

 wait for a new assignment, which he “believes . . . was a means to frustrate and discourage Plaintiff

 from working and deny work hours.” (Pl.’s Letter Motion, Dkt. 88, at 8, 10–11.) Plaintiff also

 asserts that “he was confronted in a hostile manner, intimidated, threatened and told to sit in a

 corner, threatened to be kicked out of the program and threatened [with being] . . . falsely arrested

 by the police”; that a TDF employee intentionally disrupted his sleep; and that Plaintiff was given

 the “runaround” about his housing voucher. (Id. at 9–10, 13–14.) However, the Court did not

 overlook these allegations in granting summary judgment for Defendants, and has ruled that these

 difficulties, which Plaintiff encountered both during and after his purported employment at TDF,

 were insufficient to state an adverse employment action. (March M&O, Dkt. 84, at 21–28.) Other

 than Plaintiff’s subjective belief, Plaintiff does not provide any reason for why the Court’s

 determination was erroneous.

        Plaintiff argues that being subject to false write-ups was sufficient to state an employment

 adverse action for retaliation claims (Pl.’s Letter Motion, Dkt. 88, at 9–10)—a claim that the Court

 has already considered and rejected (March M&O, Dkt. 84, at 24). In seeking reconsideration of



 intentionally arranged for Plaintiff and Defendant Cooper to be in the same place at the same time
 as part of a campaign to threaten or intimidate Plaintiff (id. at 8–9), the Court found in the March
 M&O that these allegations are insufficient to state an adverse employment action. (March M&O,
 Dkt. 84, at 25–26.) Plaintiff does not now provide any justification for finding otherwise.

         Similarly, in several paragraphs of his motion, Plaintiff details his experience at the TDF
 under the heading, “Previous complaint made by Plaintiff,” and adds new allegations that were not
 previously presented to the Court. (Pl.’s Letter Motion, Dkt. 88 at 10–11.) For instance, Plaintiff
 alleges that Wiggins cautioned Plaintiff that “either you are going to do the program the way it is
 or you leave.” (Id. at 10.) Based on the Court’s review of the record, Plaintiff did not testify to
 this comment during his deposition and did not rely on it in his opposition to the motion for
 summary judgment. Because these allegations were not, but could have been, asserted previously,
 they do not constitute newly discovered evidence under Rule 60(b)(2), and the Court declines to
 consider them.

                                                  9
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 10 of 19 PageID #: 2849




  that ruling, Plaintiff offers only an incomplete and unattributed quote: “The law states ‘if an

  employee reported safety violations at work, was injured, attempted to join a union, or reported

  regulatory violations by management, and management[’s] response was to harass and pressure

  the employee to quit by imposing unwarranted discipline . . .’” (Id. at 9 (ellipsis in original).)8

  Even assuming the validity of the principle that Plaintiff appears to be relying upon, i.e., that

  unwarranted discipline imposed on an employee for engaging in protected activities, such as

  reporting safety or regulatory violations or joining unions, may constitute Title VII retaliation, it

  does not provide a basis for the Court to reconsider its prior ruling, because, as the Court previously

  found, Plaintiff has failed to put forth sufficient evidence upon which a reasonable jury could find

  that he had been subjected discipline that was “of such a serious or consequential nature to dissuade

  a reasonable worker from making or supporting a charge of discrimination.” (March M&O, Dkt.

  84, at 24 (internal quotation marks, alteration, and citation omitted).) Therefore, Plaintiff has not

  shown that the Court misapplied the law. 9

         Accordingly, Plaintiff’s motion is denied under Rule 60(b)(1).




         8
          The Court is unable to determine the source of this quote either through a search of
  Westlaw or the Court’s March M&O.
         9
           Plaintiff also disputes parts of the Court’s summary of his sexual harassment allegations
  in the March M&O. Plaintiff explains that he did not report a certain sexual harassment incident,
  because “Plaintiff did not know how to report such an incident at that point.” (Pl.’s Letter Motion,
  Dkt. 88, at 1.) Plaintiff also disputes that during another incident, the purpose of his conversation
  with Defendant Cooper was not to discuss “his route assignment,” as described in the March M&O,
  but to record Defendant Cooper in an attempt to get incriminating evidence. (Id. at 2.) These
  contentions seem to suggest that the Court did not find Plaintiff’s story credible. However, the
  Court did not make any determination with respect to Plaintiff’s credibility and at no point in its
  decision faulted Plaintiff’s failure to report or his contact with Defendant Cooper. These facts are
  irrelevant to the initial question of whether Plaintiff asserted a Title VII sex discrimination claim
  and do not provide grounds for reconsideration.

                                                    10
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 11 of 19 PageID #: 2850




         B.      Rule 60(b)(6)

         “Rule 60(b)(6) authorizes a district court to grant relief to a moving party for any [other

  reason] that justifies relief. It is a grand reservoir of equitable power to do justice in a particular

  case.” Stevens v. Miller, 676 F.3d 62, 67 (2d Cir. 2012) (internal quotation marks and citation

  omitted). “Relief [under Rule 60(b)(6)] is warranted where there are extraordinary circumstances,

  or where the judgment may work an extreme and undue hardship, and should be liberally construed

  when substantial justice will thus be served.” United Airlines, Inc., 588 F.3d at 176 (internal

  quotation marks and citation omitted).

         “Where a party’s Rule 60(b) motion is premised on grounds fairly classified as mistake,

  inadvertence, or neglect, relief under Rule 60(b)(6) is foreclosed.” Stevens, 676 F.3d at 67–68

  (citation omitted); id. at 67 (“Rule 60(b)(1) and Rule 60(b)(6) are mutually exclusive, such that

  any conduct which generally falls under the former cannot stand as a ground for relief under the

  latter.” (internal quotation marks and citations omitted)). “In typical civil proceedings, this Court

  very rarely grants relief under Rule 60(b)(6) for cases of alleged attorney failure or misconduct.

  The rationale for this principle was best expressed by Justice Harlan in Link v. Wabash R.R. Co.,

  370 U.S. 626 (1962).” Harris v. United States, 367 F.3d 74, 81 (2d Cir. 2004) (first citation

  omitted). There, Justice Harlan explained that:

         [t]here is certainly no merit to the contention that dismissal of petitioner’s claim
         because of his counsel’s unexcused conduct imposes an unjust penalty on the client.
         Petitioner voluntarily chose this attorney as his representative in the action, and he
         cannot now avoid the consequences of the acts or omissions of this freely selected
         agent. Any other notion would be wholly inconsistent with our system of
         representative litigation, in which each party is deemed bound by the acts of his
         lawyer-agent and is considered to have notice of all facts, notice of which can be
         charged upon the attorney.

  Id. (quoting Link, 370 U.S. at 633–34). “To be ‘extraordinary circumstances’ for purposes of Rule

  60(b)(6), a lawyer’s failures must be so egregious and profound that they amount to the


                                                    11
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 12 of 19 PageID #: 2851




  abandonment of the client’s case altogether, either through physical disappearance or constructive

  disappearance.” Id. (citations omitted).

         Plaintiff requests that the Court “reconsider its decision in the interest of justice.” (Pl.’s

  Letter Motion, Dkt. 88, at 26.) Plaintiff argues that, in effect, he

         represents hundreds of men that ha[ve] been sexually harassed or assaulted by
         Defendant Cooper. 10 Plaintiff was the only one of the men to summon the courage
         to speak out and expose the hidden crimes of the Doe Fund. To deny Plaintiff
         justice because an attorney may have forgot[ten] to technically declare [Title VII]
         sexual harassment, and to ignore all of the additional evidence recordings,
         documents, files etc. complaining of sexual harassment along with the mountains
         of evidence provided by the Plaintiff himself, would be a grave error of the [Court].
         It would not only deny proper justice to Plaintiff, but also to the hundreds of other
         victims that Plaintiff represents as well as the community.

  Id. While the Court is sympathetic to the injustice Plaintiff claims, his allegations of attorney

  misconduct and inadequacy are insufficient to warrant Rule 60(b)(6) relief. Plaintiff does not

  allege that his counsel abandoned the case altogether and, in fact, Plaintiff’s counsel prepared

  Plaintiff’s opposition to Defendants’ motions for summary judgment. To the extent that Plaintiff

  alleges gross negligence, the Second Circuit has “consistently” resisted granting Rule 60(b)(6)

  relief for the gross negligence of a party’s lawyer. Stefanopoulos v. City of New York, 299 F.

  App’x 49, 50 (2d Cir. 2008) (summary order) (collecting cases). In addition, Plaintiff is not

  entirely without recourse, as his state law claims asserting sex discrimination were dismissed

  without prejudice to refile in state court. Therefore, Plaintiff has not shown extraordinary

  circumstances warranting Rule 60(b)(6) relief.

  IV.    Plaintiff’s Motion to Amend

         Liberally construed, Plaintiff’s motion could be considered as a motion to amend under

  Rule 15(a), seeking to add various claims of sexual harassment, hostile work environment, and


         10
              Plaintiff did not assert any class action claims. (See generally Complaint, Dkt. 1.)

                                                    12
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 13 of 19 PageID #: 2852




  discrimination on the basis of conviction status and gender discrimination under Title VII. (Pl.’s

  Letter Motion, Dkt. 88, at 15.)

         The Second Circuit has held that “[o]nce judgment is entered[,] the filing of an amended

  complaint is not permissible until judgment is set aside or vacated pursuant to Fed. R. Civ. P. 59(e)

  or 60(b).” Janese v. Fay, 692 F.3d 221, 229 (2d Cir. 2012) (citation omitted); see Ruotolo v. City

  of New York, 514 F.3d 184, 191 (2d Cir. 2008) (“A party seeking to file an amended complaint

  post[-]judgment must first have the judgment vacated or set aside pursuant to Fed. R. Civ. P. 59(e)

  or 60(b).” (citation omitted)). “[T]o hold otherwise would enable the liberal amendment policy of

  Rule 15(a) to be employed in a way that is contrary to the philosophy favoring finality of judgments

  and the expeditious termination of litigation.” Janese, 692 F.3d at 229 (citations omitted).

  “[H]owever, [] considerations of finality do not always foreclose the possibility of amendment,

  even when leave to replead is not sought until after the entry of judgment.” Williams v. Citigroup

  Inc., 659 F.3d 208, 213 (2d Cir. 2011). “[I]t might be appropriate in a proper case to take into

  account the nature of the proposed amendment in deciding whether to vacate the previously entered

  judgment.” Id. (citations omitted). However, “[w]hen the moving party has had an opportunity to

  assert the amendment earlier, but has waited until after judgment before requesting leave, a court

  may exercise its discretion more exactingly.” Ruotolo, 514 F.3d at 192 (citation omitted).

         “A district court has discretion to deny leave for good reason, including futility, bad faith,

  undue delay, or undue prejudice to the opposing party.” McCarthy v. Dun & Bradstreet Corp.,

  482 F.3d 184, 200 (2d Cir. 2007) (citation omitted). “Where a party seeks leave to amend after a

  period of delay, the burden is on the party who wishes to amend to provide a satisfactory

  explanation for the delay, and the court is free to conclude that ignorance of the law is an

  unsatisfactory excuse.” Morency v. NYU Hosps. Ctr., 728 F. App’x 75, 76 (2d Cir. 2018)



                                                   13
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 14 of 19 PageID #: 2853




  (summary order) (internal quotation marks, alterations, and citation omitted). “Prejudice may be

  found, for example, when the amendment is sought after discovery has been closed.” N.H. Ins.

  Co. v. Total Tool Supply, Inc., 621 F. Supp. 2d 121, 123 (S.D.N.Y. 2009); see Scott v. N.Y.C. Dep’t

  of Corr., 445 F. App’x 389, 391 (2d Cir. 2011) (summary order) (affirming denial of motion to

  amend and finding of prejudice, where defendants “had already deposed [plaintiff], otherwise

  completed discovery, and moved for summary judgment, and [plaintiff’s] original complaint could

  not fairly be read to assert a claim for gender discrimination based on unequal terms and conditions

  of employment”).

         Here, the Court has concluded that Plaintiff is not entitled to relief under Rule 60(b), which

  would in most cases foreclose Plaintiff’s motion to amend his complaint. Even taking into account

  the nature of a potential motion to amend the complaint in this case, the Court finds that it should

  still be denied, considering that before the entry of judgment, the case had been ongoing for almost

  three years, discovery had long closed, and the motions for summary judgment had been fully

  briefed. See McCarthy, 482 F.3d at 202 (affirming denial of motion to amend and finding

  inordinate delay, where “discovery had closed, defendants had filed for summary judgment, and

  nearly two years had passed since the filing of the original complaint”). Plaintiff did not once seek

  to amend during this inordinate delay, even though Plaintiff or his counsel knew or should have

  known of the basis for the amendment. See Frenkel v. N.Y.C. Off-Track Betting Corp., 611 F.

  Supp. 2d 391, 394 (S.D.N.Y. 2009) (“[T]he Court may deny a motion to amend when the movant

  knew or should have known of the facts upon which the amendment is based when the original

  pleading was filed, particularly when the movant offers no excuse for the delay.” (internal

  quotation marks and citation omitted)), opinion adopted, 701 F. Supp. 2d 544 (S.D.N.Y. 2010).




                                                   14
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 15 of 19 PageID #: 2854




          Plaintiff argues that Defendant TDF had been on notice about Plaintiff’s sexual harassment

  claim, because he had complained to Defendant TDF following the incident with Defendant

  Cooper, and would not be harmed by the amendment. 11 (Pl.’s Letter Motion, Dkt. 88, at 25.)

  However, Defendants have also presumably relied on the Complaint filed in this action and

  proceeded accordingly during discovery and the summary judgment stage. By Plaintiff’s own

  admission and request, additional discovery would be needed. (See id. at 16 (“Plaintiff has a right

  to interview and request an investigation of other employees that ha[ve] been [s]upervised by

  Defendant Cooper”); id. at 22 (“Plaintiff request[s] that the court demand that all filings and

  request for information [be] reset. . . . Plaintiff ask that courts intervene and force Defense to

  produce.”).) For this reason, and because the resolution of the dispute would be significantly

  delayed, the proposed amendment would be prejudicial to Defendants. See Monahan v. N.Y.C.

  Dep’t of Corr., 214 F.3d 275, 284 (2d Cir. 2000) (finding prejudice would result if a new claim

  would “(i) require the opponent to expend significant additional resources to conduct discovery

  and prepare for trial; [or] (ii) significantly delay the resolution of the dispute” (citation omitted)).

          The only reason Plaintiff has provided for the inordinate delay is the negligence of his

  counsel and his own ignorance of the law. However, granting the proposed amendment would

  allow Plaintiff to “avoid the consequence of [his counsel’s] acts [and] omissions.” Nemaizer, 793

  F.2d at 62. Plaintiff’s explanation for the inordinate delay does not satisfy the more exacting



          11
             Plaintiff also argues that “Defendant TDF is not unfairly prejudiced by any addition to
  Title VII,” because “Defendant[’s] participation in crime makes the Defendant the aggressor” and
  “Defendant has possibly broken multiple federal and state laws by withholding and destroying
  evidence from a crime.” (Pl.’s Letter Motion, Dkt. 88, at 27–28.) However, whether Defendants
  are civilly or criminally liable is largely irrelevant to the procedural question of whether a motion
  to amend should be granted under Rule 15(a), where judgment has already issued and the movant
  knew or should have known of the same alleged liability when the original complaint was filed
  and before the case has been fully litigated.

                                                    15
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 16 of 19 PageID #: 2855




  standard for amending the complaint after the entry of judgment. See Scott v. City of N.Y. Dep’t

  of Corr., No. 04-CV-9638 (SHS) (GWG), 2007 WL 4178405, at *4 (S.D.N.Y. Nov. 26, 2007)

  (finding attorney misconduct did not support a finding of good cause); Lastra v. Weil, Gotshal &

  Manges LLP, No. 03-CV-8756 (RJH) (RLE), 2005 WL 551996, at *4 (S.D.N.Y. Mar. 8, 2005)

  (“Claims by a litigant that he should be excused from his attorney’s actions because of alleged

  fraudulent conduct and disobeyance of the litigant’s orders may give rise to a claim for malpractice,

  but does not constitute an extraordinary circumstance or excusable neglect.”); Yurman Design Inc.

  v. Chaindom Enters., Inc., No. 99-CV-9307 (JFK), 2001 WL 725291, at *2 (S.D.N.Y. June 27,

  2001) (“[T]he failure of an attorney to recognize a potential cause of action is not a sufficient

  justification for granting leave to amend a complaint.”).

         Accordingly, to the extent that Plaintiff seeks to add new claims to his complaint, the

  motion to amend is denied.

  V.     Plaintiff’s Other Contentions

         Plaintiff makes several additional arguments and requests that are largely irrelevant to the

  Rule 60 analysis. The Court finds them to be unpersuasive.

         First, in addition to seeking to add new claims, Plaintiff asserts that he has asserted a Title

  VII sex discrimination all along, because “Plaintiff commenced this action of sexual harassment

  the moment Plaintiff was touched.” (Pl.’s Letter Motion, Dkt. 88, at 15.) However, this is an

  inaccurate understanding of civil procedure, as “[a] civil action is commenced by filing a complaint

  with the court.” Fed. R. Civ. P. 3. Plaintiff also argues that the Court should take into

  consideration a complaint that was ostensibly dated July 21, 2016, but was never filed with the

  Court. 12 (Pl.’s Letter Motion, Dkt. 88 at 3–4.) Plaintiff explains that this complaint was “written


         12
              This action was commenced on June 15, 2017. (See Complaint, Dkt. 1.)

                                                   16
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 17 of 19 PageID #: 2856




  by Plaintiff on the day of the assault” and “in [] Plaintiff[’s] own words” and that “Plaintiff

  presented [the] attorney with copies of [the] original complaint, which was also filed with the Doe

  Fund.” (Id. at 15, 25.) “Plaintiff request[s] that the [Court] [] take some action to rectify this

  technical error of filing and use [the] original complaint as a Title VII [complaint] as it was written

  before the limit and in the words of the Plaintiff himself under penalty of perjury, not counsel.”

  (Id. at 27.) However, despite Plaintiff’s claim that “the [Court] ha[s] records of [this] original

  complaint” (id. at 25), it was never made part of the record. In contrast, the complaint that is in

  the record does not provide “a short and plain statement of the claim showing that the pleader is

  entitled to relief” for sex discrimination under Title VII. See Fed. R. Civ. P. 8(a)(2). Therefore,

  the fact that Plaintiff complained to Defendant TDF about being discriminated against on the basis

  of his sex before he initiated this action does not cure the deficiency in his pleadings. 13

         Second, Plaintiff requests that this Court “launch a federal investigation into the years of

  sexual harassment and assault of this Supervisor Defendant Cooper and the Doe Fund,” claiming

  that “[o]nce the federal courts were made aware of a statutory crime there should have been a

  federal investigation launched for fact finding and proper disciplinary measures should have

  followed.” (Pl.’s Letter Motion, Dkt. 88, at 2.) Notwithstanding the fact that the alleged crime of

  sexual harassment probably does not fall under federal jurisdiction, the Court has limited authority

  to review prosecutorial decisions, much less the power to order a federal investigation or to compel



         13
             Because the Court has found that Plaintiff did not assert a Title VII sex discrimination
  claim, the Court does not discuss its underlying merits and does not consider Plaintiff’s arguments
  that his allegations sufficiently stated sexual harassment and hostile work environment (see Pl.’s
  Letter Motion, Dkt. 88, at 2, 4 (arguing that Plaintiff’s allegations were “no simple teasing, or
  offhand comment, or isolated incident”)), or that Defendant TDF is liable for condoning Defendant
  Cooper’s actions (see id. at 5–7 (arguing that “[t]he Doe Fund was knowledgeable [sic] and
  therefore responsible and liable as they allowed the sexual assaults to continue daily prior to
  current claim”); see also id. at 30–32).

                                                    17
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 18 of 19 PageID #: 2857




  prosecution. See United States v. Avenatti, 433 F. Supp. 3d 552, 561 (S.D.N.Y. 2020) (“This broad

  [prosecutorial] discretion rests largely on the recognition that the decision to prosecute is

  particularly ill-suited to judicial review.” (quoting Wayte v. United States, 470 U.S. 598, 607

  (1985)); Houston v. Nassau County, No. 08-CV-197 (JFB) (WDW), 2011 WL 477732, at *3

  (E.D.N.Y. Feb. 2, 2011) (“[B]oth the Supreme Court and Second Circuit have made clear that the

  decision regarding whether or not to initiate prosecution is a quintessential prosecutorial function

  that is entitled to absolute immunity.”). Generally, the Court’s authority to request a criminal

  investigation—which does not, in any event, extend to ordering one—is limited to conduct that

  directly affects the judicial process or court proceedings, such as contempt of court. See ACLI

  Gov’t Sec., Inc. v. Rhoades, 989 F. Supp. 462, 467–68 (S.D.N.Y. 1997) (discussing courts’ ability

  to “request the appropriate prosecuting authority to prosecute contempt actions”), aff’d, 159 F.3d

  1345 (2d Cir. 1998); see also Fed. R. Crim. P. 42(a)(2) (“The court must request that the contempt

  be prosecuted by an attorney for the government, unless the interest of justice requires the

  appointment of another attorney. If the government declines the request, the court must appoint

  another attorney to prosecute the contempt.”). Therefore, the Court denies Plaintiff’s request that

  the Court direct a federal criminal investigation into TDF or Defendant Cooper.

         Lastly, Plaintiff seeks the recusal of the undersigned and the transfer of this action to the

  District Court for the Southern District of New York on the basis of prejudice against Plaintiff.

  Plaintiff alleges that he “learned from Attorney O’Connell in a recorded discussion with attorney

  that Judge Pamela K Chen made bias[ed] comment against prisoners. Judge Chen exclaimed that

  Plaintiff was ‘in prison so why is he complaining about sexual abuse? He should be used to it.’”

  (Pl.’s Letter Motion, Dkt. 88, at 32.) While Plaintiff concedes that “[o]n phone discussion with

  Plaintiff Attorney O’Connell attempted to change her original statement that the Judge that made



                                                  18
Case 1:17-cv-03626-PKC-LB Document 96 Filed 09/24/20 Page 19 of 19 PageID #: 2858




  [the] comment was Judge Bloom and not Judge Chen,” he still believes that the undersigned made

  the inappropriate comment. (Id.) This argument is wholly without merit. First, the comment

  cannot be attributed to the undersigned, because, as shown by the ECF docket, the undersigned

  has never held a conference or hearing with the parties. Second and setting aside the Court’s

  rejection of any suggestion that the Honorable Lois Bloom made such a comment, Plaintiff’s

  motion for recusal and transfer is moot because the case has been closed. Whitnum v. Emons, 767

  F. App’x 195, 196 (2d Cir. 2019) (summary order) (deeming the motion for recusal moot, where

  the case had been closed).

                                          CONCLUSION

         For the reasons stated above, the Court denies Plaintiff’s motion for reconsideration.

                                                      SO ORDERED.


                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
  Dated: September 24, 2020
         Brooklyn, New York




                                                 19
